        Case 2:19-cr-00028-APG-GWF Document 41 Filed 11/17/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Curtis McGown

 7
                                   UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                              Case No. 2:19-cr-00028-APG-GWF

11                    Plaintiff,                             STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                    (Fifth Request)
13   CURTIS MCGOWN,

14                    Defendant.

15
16          IT    IS      HEREBY      STIPULATED        AND      AGREED,       by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel
20   for Curtis McGown, that the Revocation Hearing currently scheduled on November 24, 2020
21   at 9:30 a.m., be vacated and continued to a date and time convenient to the Court, but no sooner
22   than 125 days.
23          This Stipulation is entered into for the following reasons:
24          1.        On or about January 28, 2020, Mr. McGown appeared on the petition seeking to
25   revoke his supervised release and was released on his own recognizance pending the supervised
26   release revocation hearing, which is currently scheduled for November 24, 2020 at 9:30 a.m.
        Case 2:19-cr-00028-APG-GWF Document 41 Filed 11/17/20 Page 2 of 4




 1          2.      The defendant, Mr. McGown has not resolved his state court case in connection
 2   with the alleged new law violation. A trial is scheduled for March 22, 2021, for the pending
 3   state court matter. Also, undersigned defense counsel will be out of the jurisdiction from
 4   November 23, 2020, until November 30, 2020, and will be unavailable to appear at the
 5   November 24, 2020 hearing. She requests the continuance for continuity of counsel. A
 6   continuance is further requested to allow Mr. McGown to resolve the pending state court matter,
 7   which may have an impact on the pending petition before this court.
 8          3.      The defendant is not in custody and agrees with the need for the continuance.
 9          4.      The parties agree to the continuance.
10          5.      The additional time requested herein is not sought for purposes of delay, but
11   merely to allow the parties sufficient time within which to adequately prepare for the revocation
12   hearing and to provide continuity of defense counsel. Additionally, denial of this request for
13   continuance could result in a miscarriage of justice, and the ends of justice served by granting
14   this request, outweigh the best interest of the public and the defendant in a speedy hearing.
15          This is the fifth request for a continuance of the revocation hearing.
16          DATED this 17th day of November 2020.
17
18    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
19
20        /s/ Nisha Brooks-Whittington                    /s/ Kimberly M. Frayn
      By_____________________________                 By_____________________________
21    NISHA BROOKS-WHITTINGTON                        KIMBERLY M. FRAYN
      Assistant Federal Public Defender               Assistant United States Attorney
22
23
24
25
26
                                                      2
        Case 2:19-cr-00028-APG-GWF Document 41 Filed 11/17/20 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00028-APG-GWF
 4
                    Plaintiff,                           FINDINGS OF FACT,
 5                                                       CONCLUSIONS OF LAW AND
            v.
                                                         ORDER
 6
     CURTIS MCGOWN,
 7
                    Defendant.
 8
 9
10                                           FINDING OF FACT

11          Base on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      On or about January 28, 2020, Mr. McGown appeared on the petition seeking to

14   revoke his supervised release and was released on his own recognizance pending the supervised

15   release revocation hearing, which is currently scheduled for November 24, 2020 at 9:30 a.m.

16          2.      The defendant, Mr. McGown has not resolved his state court case in connection

17   with the alleged new law violation. A trial is scheduled for March 22, 2021, for the pending

18   state court matter. Also, undersigned defense counsel will be out of the jurisdiction from

19   November 23, 2020, until November 30, 2020, and will be unavailable to appear at the
20   November 24, 2020 hearing. She requests the continuance for continuity of counsel. A
21   continuance is further requested to allow Mr. McGown to resolve the pending state court matter,
22   which may have an impact on the pending petition before this court.
23          3.      The defendant is not in custody and agrees with the need for the continuance.
24          4.      The parties agree to the continuance.
25          5.      The additional time requested herein is not sought for purposes of delay, but
26   merely to allow the parties sufficient time within which to adequately prepare for the revocation
                                                       3
        Case 2:19-cr-00028-APG-GWF Document 41 Filed 11/17/20 Page 4 of 4




 1   hearing and to provide continuity of defense counsel. Additionally, denial of this request for
 2   continuance could result in a miscarriage of justice, and the ends of justice served by granting
 3   this request, outweigh the best interest of the public and the defendant in a speedy hearing.
 4                                              ORDER
 5          THEREFORE, IT IS ORDERED that the revocation hearing currently scheduled
 6   for Tuesday, November 24, 2020 at 9:30 a.m., be vacated and continued to March 30, 2021 at
 7   the hour of 9:30 a.m. in courtroom 6C.
 8          DATED this 17th day of November 2020.
 9
10
                                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
